Citation Nr: 0100765	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to March 
1980.

By a rating action dated in March 1981 the Department of 
Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York denied service connection for a left knee disability.  
The veteran was notified of the denial by a letter dated in 
April 1981 and responded in August 1981 with a notice of 
disagreement.  The RO issued a statement of the case in 
October 1981, and therefrom, the veteran failed to file a 
timely substantive appeal.  Thereafter, that action became 
final.

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for a left 
knee disability.  This matter comes before the Board on 
appeal from a May and June 1999 rating decisions by the RO, 
wherein the veteran's application to reopen his claim of 
service connection for a left knee disability was denied.


FINDINGS OF FACT

1.  In a March 1981 rating decision the RO denied entitlement 
to service connection for a left knee disability; the veteran 
submitted a notice of disagreement to this decision, but did 
not file a substantive appeal in response to the statement of 
the case.

2.  Additional evidence submitted since the March 1981 
decision includes evidence that is not cumulative or 
redundant, is relevant and probative, and when viewed in 
conjunction with the evidence previously of record is so 
significant that it must be considered in order to decide 
fairly the merits of the case. 

3.  The veteran's left knee disability is attributable to 
service.



CONCLUSIONS OF LAW

1.  A March 1981 rating decision that denied entitlement to 
service connection for a left knee disability is final.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(b), 20.1103 (2000).

2.  Evidence received since the March 1981 RO decision 
denying service connection for a left knee disability is new 
and material; and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  Resolving all doubt in the veteran favor, a left knee 
disability was incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1981 rating decision denied the veteran's claim for 
service connection for a left knee disability on the basis 
that a left knee disability was not shown in service.  The 
veteran was given written notification of this determination 
in April 1981 and he subsequently filed a notice of 
disagreement in August 1981.  In response to the notice of 
disagreement, the RO issued a statement of the case in 
October 1981, but a timely substantive appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  38 U.S.C.A. § 7105(d).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in March 1981 included: the veteran's service 
medical records; a May 1980 VA examination report; and 
treatment records from the Buffalo Veterans Affairs Medical 
Center (VAMC) dated August 1980 to September 1980.  Service 
medical records show that the veteran's enlistment 
examination and reported medical history are negative as to 
complaints or findings of a left knee disability.  In 
December 1978 the veteran complained of pain to the right 
knee since banging it against a steel corner a day earlier.  
There was much tenderness over the upper right corner of the 
patella, slight crepitus, mild local edema, and limited range 
of motion.  The examiner reported that all ligaments appeared 
intact.  X-rays were normal.  The examiner assessed the 
veteran as having a probable contusion.  Six days later the 
veteran sought treatment again.  The examiner's initial 
impression was anterior cruciate ligament trauma, possible 
medial meniscus damage.  He also indicated that the problem 
did not seem to be resolving.  Two weeks after the initial 
report the veteran sought treatment for the third time.  The 
examiner reported, "as before, persistent patellar 
tenderness and inability to fully flex leg."  The knee was 
stable and tender over the anterior surface of the patella.  
X-rays were within normal limits.  The examiner noted 
crepitus and that flexion beyond 70 degrees from horizontal 
was painful.  The record indicates the assessment as being a 
knee contusion, persistent.  Complaints of right knee pain 
continued in May 1979.  The examiner noted moderate 
crepitation with slight stiffness.  A February 1980 
separation examination report reveals no complaints or 
findings of a knee disability.

In March 1980, just one week after his separation from 
service, the veteran filed a claim of entitlement to service 
connection for a left knee disability.

A May 1980 VA examination report notes that the veteran's 
gait was mildly irregular and favored the left knee.  The 
veteran was unable to do a full knee bend because of left 
knee pain.  Range of motion was full.  There was an area of 
swelling and tenderness at the lateral joint line.  There was 
also apparent patellar tenderness.  The veteran was diagnosed 
as having a cyst on the lateral meniscus of the left knee.

The VAMC treatment records note that the veteran was seen in 
August 1980 with complaints of left knee pain.  Arthroscopic 
examination revealed a torn lateral meniscus, left knee.  The 
veteran underwent a lateral meniscectomy of the left knee.
 
Upon consideration of this evidence, the RO denied service 
connection for a left knee disability holding that the 
service medical records showed no evidence of a left knee 
disability, therefore, the evidence failed to establish that 
the condition was incurred in or aggravated by service.  A 
substantive appeal was never filed with regard to the March 
1981 rating decision, therefore it became final.

In April 1999, the veteran requested that the claim of 
entitlement to service connection for a left knee disability 
be reopened.  The newly submitted evidence includes copies of 
previously submitted service medical records; statements from 
the veteran received by the RO in 1981 and 1999; hospital 
reports from Niagara Falls Memorial Medical Center dated in 
1995; an April 1982 VA examination report; and VAMC-Buffalo, 
New York, treatment records dated from 1980 to 1999.

In a statement received by the RO in August 1999, the veteran 
stated that he injured his left knee during service.  
Specifically, he stated, "[s]ince my discharge in March of 
1980, until August of 1980, at which time the left lateral 
meniscectomy was performed, there were no intercurrent 
injuries to my left knee, other than the trauma in December 
1979, while on active duty, which was erroneously entered in 
my service medical records as being for a right knee 
injury."

In December 1999 the RO received medical records from the 
VAMC in Buffalo, New York.  In an assessment dated November 
1999 the examiner noted that the veteran reported that he 
injured his left knee in service and that it was erroneously 
recorded as a right knee injury.  The examiner stated that on 
examination the right knee exhibited a normal anatomical 
picture.  Active and passive ranges of motion were within 
normal limits.  X-rays of the left knee revealed degenerative 
joint disease.  The examiner stated that, "[s]ince the 
r[ight] knee is normal, it is possible that the wrong lower 
extremity was recorded while [the veteran] was in service."

A medical opinion as to the possibility of an error in the 
veteran's service medical records had not been previously 
submitted for consideration for the March 1981 decision.  
Further, the November 1999 VAMC treatment report is relevant 
and probative to the issue at hand - it does tend to 
controvert a previous factual determination, indicating that 
the veteran does indeed have a left knee disability related 
to service.

The Board finds that the new evidence is so significant that 
it must be considered in order to make a fair decision on the 
merits of the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened. 

Having reopened the veteran's claim of service connection for 
a left knee disability, consideration will now be given to 
the underlying merits of service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

In general, for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic". 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

There is evidence on record that supports a nexus between the 
veteran's present left knee disability and an injury incurred 
in service.  Exactly one week after separation from service, 
the veteran filed a claim for his left knee.  Given the short 
period of time that elapsed following service separation and 
the submission of the claim, the Board attaches greater 
probative value to the veteran's statements concerning the 
presence of left knee disability during service.  Although 
service medical records show that the veteran was treated for 
an injury to his right knee, the veteran made the argument 
that the examiner mistakenly recorded the wrong knee and that 
this incorrect information was used in subsequent entries 
regarding treatment of his left knee.  The real possibility 
of such an error exists in light of the medical evidence.  
The history of knee problems documented in the medical 
examination reports and treatment records following service 
all pertain to the left knee with no evidence of right knee 
problems.

While the evidence is far from conclusive, given the 
veteran's argument, the proximity of his claim to service, 
and the post-service medical evidence documenting continuity 
of left knee disability within days after service separation, 
it appears that the evidence is in a state of equipoise.  
Thus, a reasonable doubt exists as to which knee was injured 
in service.  By resolving all reasonable doubt in the 
veteran's favor as the law requires, the veteran's claim of 
service connection for a left knee disability is granted.


ORDER

Entitlement to service connection for postoperative residuals 
of a left knee injury is granted.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



